Citation Nr: 0115444	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-14 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of a 
back injury.

2.  Entitlement to an effective date earlier than August 18, 
1998, for the grant of service connection for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1956 to 
December 1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted service connection for 
bilateral tinnitus, assigning a 10 percent disability 
evaluation as of August 18, 1998, and from a February 2000 
rating decision of the same RO which declined to reopen the 
veteran's claim for service connection for the residuals of a 
back injury, finding that new and material evidence had not 
been submitted.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In a December 1989 decision, the Board denied service 
connection for the residuals of a back injury.

3.  The evidence associated with the claims file subsequent 
to the Board's December 1989 decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

4.  The veteran submitted an informal claim for service 
connection for bilateral tinnitus on July 14, 1989.


CONCLUSIONS OF LAW

1.  The Board's December 1989 decision denying entitlement to 
service connection for the residuals of a back injury is 
final.  38 U.S.C.A. §§ 7103, 7104(a) (West 1991); 38 C.F.R. 
§§ 20.302, 20.1100 (2000).

2.  The evidence submitted subsequent to the December 1989 
Board decision is new and material, and the requirements to 
reopen the claim of entitlement to service connection for the 
residuals of a back injury have been met.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 
(2000).

3.  Requirements for an effective date prior to August 18, 
1998, for service connection for bilateral tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence
to Reopen the claim of Service Connection 
for the Residuals of a Back Injury

In December 1968, the veteran filed his original application 
for compensation benefits averring that he injured his back 
during service in 1957, and that he had undergone post-
service treatment for lower back pain since 1961.  The 
veteran's service medical records clearly show that he 
injured his back in service and upon separation examination 
in November 1960, a chronic back ailment from 1957 was noted 
and attributed to two instances of trauma during service.  

In January 1969, the RO attempted to obtain treatment records 
from three physicians identified by the veteran.  Two 
physicians responded, stating that they did not have any 
relevant records, but there was no response from the third 
physician.  The RO did not make any further attempts to 
obtain post-service treatment records.

In February 1969, the veteran underwent VA examination and 
related participating in chiropractic treatment since 1960.  
Upon examination, there was no evidence of residuals of a 
lower back injury, but x-rays revealed spondylolisthesis at 
the L5-S1 level.  Based on this finding, the RO denied 
service connection for the residual of a back injury, finding 
that the veteran had a congenital back disorder not caused by 
service.  That decision was appealed by the veteran, but not 
perfected with the submission of a Substantive Appeal.  As 
such, the decision became final.

In November 1987, the veteran requested that his claim for 
service connection for the residuals of a back injury be 
reopened.  The RO again denied this claim on the basis that 
the back disorder was a constitutional developmental 
abnormality.  The veteran appealed this decision to the 
Board.  In December 1989, the Board denied the veteran's 
claim for service connection for the residuals of a back 
injury on the merits, noting that the RO had not addressed 
the issue of reopening, and finding that there was no 
continuity of symptomatology between the time of discharge 
from service and the 1969 VA examination.

The Board's December 1989 decision was not appealed and, as 
such, became final.  See 38 U.S.C.A. §§ 511(a), 7103, 
7104(a); 38 C.F.R. § 20.1100.  If new and material evidence 
is presented or secured with regard to a claim that has been 
disallowed, however, the Secretary may reopen said claim and 
review the former disposition.  See 38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. §§ 3.102, 3.156, 20.1105.  

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Black's Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
to determine whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean that 
the evidence warrants a revision of the prior determination.  
It is intended only to ensure that the Board has all 
potentially relevant evidence before it.  See Hodge at 1363 
(citing "Adjudication; Pensions, Compensation, Dependency: 
New and Material Evidence; Final Definition," 55 Fed. Reg. 
at 52274 (1990)).  The credibility of the new evidence is to 
be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

In the instant case, the veteran requested that his claim for 
service connection for the residuals of a back injury be 
reopened in September 1999.  He submitted a newspaper article 
showing that spondylolisthesis is no longer considered a 
congenital defect, but possibly a result of a stress 
fracture.  The veteran also submitted an affidavit from his 
brother, stating that he had taken the veteran to a 
chiropractor in 1961 for severe back pain; that x-rays were 
taken and chiropractic treatment rendered at that time; and, 
that the veteran has continued to have back problems since 
that time.

In December 1999, a VA physician reviewed the veteran's 
claims folder, including the newspaper article submitted by 
the veteran, and opined that the stress fracture referred to 
in the article was a type usually caused by repetitive stress 
through use such as gymnastics or playing football.  The 
examiner further opined that if the veteran had a pre-
existing spondylolisthesis, the rigors of military basic 
training could have exacerbated it.  The examiner then noted 
that given the absence of a history of pre-service back 
problems, it would be impossible to state with certainty that 
the veteran's current condition was brought on by military 
service and the injury incurred while in service.

Given the evidence as outlined above, the Board finds that 
the evidence submitted since the December 1989 Board decision 
is new as it was not before the Board at the time of its 
previous decision.  Furthermore, presuming that the statement 
of the veteran's brother is wholly credible, pursuant to 
Justus v. Principi, 3 Vet. App. 510, 513 (1992), the Board 
finds that it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
Specifically, the statement shows a continuity of 
symptomatology from the time of the veteran's discharge from 
service until the present.  Accordingly, the Board finds that 
the veteran has submitted new and material evidence to reopen 
the claim for service connection for the residuals of a back 
injury.  This matter must be remanded, however, to properly 
develop the veteran's claim.  As such, the issue of service 
connection for the residuals of a back injury will be 
addressed in the REMAND section of this decision.

Entitlement to an Earlier Effective
Date for Service Connection
for Bilateral Tinnitus

In December 1968, the veteran filed his original application 
for compensation benefits averring that he experienced 
hearing loss as a result of his military service. Based on 
the finding of bilateral hearing loss at the time of 
discharge from service, the veteran was granted service 
connection for bilateral perceptive type deafness and a 
noncompensable disability evaluation was assigned as of 
December 10, 1968, the date of the application.  That 
decision was appealed by the veteran, but not perfected with 
the submission of a Substantive Appeal.  As such, the 
decision became final.

In October 1987, the veteran requested an increased 
evaluation, averring that his hearing loss had gotten worse.  
Upon VA examination in November 1988, the veteran related 
having constant bilateral tinnitus.  Following a complete 
examination, constant bilateral tinnitus aurium was diagnosed 
as well as mild to moderately severe sensori-neural hearing 
loss.

In December 1988, the RO continued the veteran's 
noncompensable disability evaluation for bilateral hearing 
loss and did not address the issue of tinnitus.  The veteran 
appealed that decision, and on July 14, 1989, his 
representative submitted a VA Form 1-646, Statement of 
Accredited Representative in Appealed Case, requesting that 
the veteran be assigned a 10 percent disability evaluation 
for persistent tinnitus as a symptom of head injury, 
concussion, or acoustical trauma.  The RO did not address the 
informal claim of disability compensation for bilateral 
tinnitus nor did the Board address the informal claim in its 
December 1989 decision.  It was not until August 18, 1998, 
when the veteran again requested an increased evaluation for 
hearing loss, that the separate issue of service connection 
for bilateral tinnitus was addressed.

38 C.F.R. § 3.155(a) states that any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris, may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  This regulation was 
in full force and effect on July 14, 1989.

38 C.F.R. § 3.400 states that the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.

Based on the evidence as outlined above, the Board finds that 
the veteran submitted an informal claim for service 
connection for bilateral tinnitus on July 14, 1989, as his 
representative clearly set forth the veteran's request for 
compensation due to bilateral tinnitus.  As such, the 
effective date of the award should be July 14, 1989, the date 
the veteran submitted his claim.


ORDER

New and material evidence having been submitted, the claim 
for service connection for the residuals of a back injury is 
reopened and, to this extent, the appeal is granted.

Entitlement to an earlier effective date for service 
connection for bilateral tinnitus is granted.  Service 
connection and a 10 percent disability evaluation for 
bilateral tinnitus is effective as of July 14, 1989.


REMAND

The evidence of record shows that the veteran supplied the 
names of physicians who treated him for a back disorder 
immediately following his discharge from service, but 
treatment records have not been obtained.  Although the RO 
attempted to obtain the records in 1969, it did not follow-up 
on the original requests even though the physician identified 
as treating the veteran from 1961 through 1963 did not 
respond to the request and the request was not returned to 
the  RO.  Therefore, the Board finds that VA has not met its 
duty to assist the veteran in the development of his claim 
and this case must be remanded to attempt to obtain the 
identified treatment records.

The Board notes at this juncture that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should use all available 
resources in an attempt to obtain post-
service medical records for the time 
period immediately following the 
veteran's discharge from service.   

2.  After receipt of any post-service 
medical records, the veteran should be 
afforded an orthopedic examination to 
determine if his current back disorder is 
at least as likely as not a result of 
inservice injuries.  The examiner should 
clearly outline the rationale for any 
opinion expressed.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



